Citation Nr: 1147325	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1952 to August 1954.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision that denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for tinnitus.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that the onset of his tinnitus was during active service aboard the U.S.C.G.C. Winona, while serving as a boiler tender in the engine room for three years.  He stated that the noise in the engine room was extremely loud, even to the point in which communication was by hand signals.  The Veteran also stated that, after a few months aboard ship, he began experiencing headaches and ringing in the ears.  He went to the Marine Hospital in Seattle, and was diagnosed with an infection in the spinal fluid; he was given medications to clear up the infection, but the ringing in the ears continued.  He then had his tonsils extracted.  The Veteran stated that this procedure gave him slight relief of the ear ringing, but that problems remained and have escalated post-service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of ringing in the ears or tinnitus. 

In August 2006, a former Coast Guard member who had served with the Veteran aboard ship indicated that the Veteran had discussed with him at the time, the problem of experiencing extreme ringing in his ears; and that the Veteran had gone to sick bay aboard the ship, and underwent more testing at the Marine Hospital in Seattle.   The former Coast Guard member mentioned that the Veteran was upset after having his tonsils removed, that the ringing in his ears continued. The Board finds the Veteran's lay statements, as corroborated by a former Coast Guard member, to be credible for purposes of establishing an incident in service.  

Also in August 2006, Chiropractor Eker reported that the Veteran presented with a high pitch ringing in his ears bilaterally; and that acupuncture was performed on his ears, in an attempt to eliminate the ringing, on four dates in October 1975.  After treatment, the Veteran reported that the ringing went from a high pitch to low pitch.

In January 2007, the Veteran stated that he had pursued medical assistance for the ringing in his ears from Dr. Steele (deceased) shortly after his service discharge; and that those treatment records are no longer available.  In April 2007, the Veteran reported that the U.S.C.G.C. Winona went on patrol for 45 to 90 days at a time during his active service; and that he served eight hours on and eight hours off in the engine room.  The Veteran stated that his ears started ringing after the first or second patrol, and have never stopped to date.

The Board notes that a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Here, given the corroborating evidence of treatment records for tinnitus post-service in 1975, the Board finds the Veteran's statements concerning a continuity of symptoms after service to be credible.

During a March 2007 VA examination, the Veteran reported working as a boiler tender aboard ship in the engine room during active service.  The Veteran reported that, post-service, he worked in sales and reported no noise exposure.  Regarding recreational noise exposure, the Veteran reported that he enjoyed hunting.  The Veteran reported the onset of tinnitus in active service, and that its frequency was constant.  The examiner reviewed the claims file and service treatment records, and found neither complaints of tinnitus in active service, nor evidence of combat.  The examiner indicated that the Veteran had a significant history of recreational noise exposure (hunting), and that the Veteran waited 53 years to file a claim.  The examiner could not be 50 percent or more certain that tinnitus resulted from active service.  Considering all the evidence, the examiner opined that it is not as likely as not that tinnitus occurred during or as a result of military-related acoustic trauma.
  
Subsequently, in May 2007, the Veteran asserted that he enjoyed hunting trips usually once or twice a year; and that he always wore ear plugs or mufflers.  He contended that his post-service recreational noise exposure should not be a significant factor.  In March 2008, the Veteran asserted that the duration of each hunting trip was two nights and three days; and in March 2009, the Veteran asserted that the hunting trips were more for camaraderie than for actual hunting.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted, the March 2007 examiner opined that it is not as likely as not that tinnitus occurred during or as a result of military-related acoustic trauma.  The Board is troubled that the March 2007 examiner appeared to rely on the lack of treatment records for tinnitus in active service, the time lag in filing a claim, and no evidence of combat service.  The Board is also troubled that the VA examiner did not mention, other than in the Veteran's medical history, the Veteran's exposure to excessive noise aboard ship in the engine room for three years-despite the Veteran's assertions and corrobation by a former Coast Guard member.  Under these circumstances, the Board concludes that the evidence of record is essentially in equipoise as to the issue of whether the Veteran's tinnitus had its onset in service.  Thus, having resolved doubt in the Veteran's favor, the Board finds that tinnitus was incurred in service.  See 38 C.F.R. § 3.102 (2011).  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.



ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran stated that he had received treatment for severe headaches, ringing in the ears, and some loss of hearing at the Marine Hospital in Seattle, Washington, in 1953; and that his tonsils were extracted, hoping that would relieve the problem in his ears.  The RO or AMC should specifically seek the Veteran's authorization for release of these treatment records.

The Veteran contends that service connection for bilateral hearing loss is warranted on the basis that he was exposed to excessive noise in active service while serving as a boiler tender in the engine room aboard the U.S.C.G.C. Winona.  His Form DD214 reflects the Veteran's most significant duty assignment was aboard the U.S.C.G.C. Winona.  The Veteran described some loss of hearing after a few months aboard, and seeking treatment at the Marine Hospital in Seattle.  The Veteran reported that his hearing loss had continued and worsened post-service.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that service connection has been awarded, in this decision, for tinnitus based on the Veteran's credible and competent reports of a continuity of symptomatology since his active service aboard the U.S.C.G.C. Winona.  

Audiometric testing in service at enlistment in February 1952 revealed that the Veteran's hearing was 15/15, bilaterally, for whispered voice.

Audiometric testing in service at separation in August 1954 revealed that the Veteran's hearing was 15/15, bilaterally, for whispered voice; and 30/30, bilaterally, for spoken voice.

VA audiometric test results in January 2007 reveal data most consistent with bilateral high frequency sensorineural hearing loss.  Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In March 2007, a VA audiologist opined that it is not as likely as not that hearing loss occurred during or as a result of military-related acoustic trauma.  The audiologist reasoned that there were no complaints of hearing loss in service treatment records, and that the Veteran had waited 53 years to file a claim.  As suggested above, it is very unclear whether the medical opinion of record included consideration of the Veteran's lay statements of onset in service, to include his reported treatment at the Marine Hospital in Seattle in 1953 for some loss of hearing.

In May 2007, the Veteran contended that he experienced both hearing loss and tinnitus shortly after entering active service.

Given the likelihood that the Veteran had significant in-service noise exposure as a boiler tender in the engine room aboard ship, an examination is needed to determine whether the Veteran's current bilateral hearing loss either had its onset during service or is related to his active service-to specifically include in-service noise exposure in the engine room aboard the U.S.C.G.C. Winona as alleged; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to bilateral hearing loss from the Marine Hopsital in Seattle, Washington, for treatment in 1953; and associate them with the claims folder.  

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include in-service noise exposure in the engine room aboard the U.S.C.G.C. Winoma for three years, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


